CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK




                                                                                 FILED IN
November 10, 2014                                                         1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
HONORABLE STACEY BOND                                                     1/9/2015 12:54:39 PM
176TH DISTRICT COURT                                                      CHRISTOPHER A. PRINE
                                                                                  Clerk
HARRIS COUNTY
HOUSTON, TEXAS

Defendant's Name: ALBERT JUNIOR FEBUS

Cause No: 1406874

Court: 176TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

. Notice of Appeal Filed Date: 11/06/2014
  Sentence Imposed Date: 11/0612014
  Court of Appeals Assignment: First Court of Appeals
  Appeal Attorney of Record: TO BE DETERMINED




Criminal Post Trial Deputy

cc:   Devon Anderson
      District Attorney
      Appellate Division
      Harris County, Texas

      JUDY FOX (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651   Houston, Texas 772 10-4651
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK


                  CORRECTION LETTER - MOTION FOR NEW TRIAL

January 6, 2015

JERALD K. GRABER
ATTORNEY OF RECORD
917 FRANKLIN, #510
HOUSTON, TEXAS 77002

Defendant's Name: ALBERT JUNIOR FEBUS

Cause No: 1406874

Court: 176TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/06/2014
Sentence Imposed Date: 11/06/2014
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JERALD K. GRABER
Motion For New Trial Filed: 12/02/2014




~
lSI N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    JUDY FOX (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                        Cause No.

                                                         HE STATE OF TEXAS

                                                    4I ~{,..
                                                     U)i-t     ~
                                                                 S
                                                                      v.
                                                                       ,AlKJAI
                                                                                 --------------------

                        1J'             District Court / County Criminal Court at Law No. _ __

                                                         Harris County, Texas


                                                          NOTICE OF ApPEAL

                           BLE JUDGE OF SAID COURT:                                                          Ii' 1
                           L\                       (date), the defendant in the above numbered and           stjj6rJi~slJ;ivD
                                                                                                                  ISfrict C!n"e/
                                                                                                                          Clerk

The und~gned attorney (check appropriate box):
                                                                                                  1itne:     NOV 6 .. ZON
     V  MOVES to withdraw.               .
     o v\.DVISES the court that he will CONTINUE to repre
                                                                                                  ~~
                                                                                                   ~t:·7.
                                                                                            trit6n appeal.        '&",_     rO%a&
                                                                                            ~"1.'J:i>


Date                                                                             ey (Signature)
                                                                                        r    l.       L](Oo~
                                                                         Attorney (print~a=
                                                                           Qf)7q/'6.~
                                                                         State Bar ~mber
                                                                           13fL( (B4tZ~               S-f- ge.(Sf)O
                                                                                                              )
                                                                         Address                           A"\~
                                                                           (J(~) (QGd. 'oSCL/
                                                                         Telephone Number

     ~
                    .
The defe         nt (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          ap~e          counsel to represent him.
     ~KS the Court to ORDER that a free record be provided to him.
     o    ASKS the court to set BAIL.

       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.


~d:nafl)'e, . -                                                          ~L~~ttedDE.6t~LI>
SWORN TO AND SUBSCRIBED BEFORE ME ON                                  t~401.)
By Deputy District Clerk of Harris County, TexaV_:
                                                __                    " L-;l-Ii~-,-,Y~. .:. . __
                                                                                              . '::___________________________

C:\Users\mindy.ochsner\Desktop\Notice of Appeal (2 pages·wout Affirmation).doc                                              Page I of2
                                                                   1/09/08
                                                                   ORDER


            On __   N_O_~_"_-6_2_D_14__ the Court conducted a hearing and FINDS that defendant / appellant
            o   IS Norindigent at this time.
            ~digentj"9vtl1e purpose of
                      D,fmploying counsel
                      ~g_fot a clerk's and court reporter's record.
                      o emPk>ying counselor paying for a clerk's and court reporter's record.
The Court ORDERS that
        o   Counsel's motion to withdraw is GRANTED / DENIED.
     o      Defendant / appellant's motion (to be found indigent) is DENIED .
    .   ~endant's / appellant's motion is GRANTED and
                o                                                         (attorney's name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                ~e COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                     defendant / appellant.
BAIL IS:
     o SET at $ _ _ _ _ _ _ _ _ _ __
     o      l6'CONTINUE as presently set.
     ~DENIED and is SET at No BOND. (Felony Only)
                             ..\O~ - 6 2U\4· 11- (p- (20/4-
DATESIGNED: ____'_,_ _ _ _ _ _ __




                                                                                                     --'
                                                                         HARRIS COUNTY, TEXAS




C:\Users\mindy.ochsner\Desktop\Notice of Appeal (2 pages-wout Affinnation).doc                         Page 2 of2
                                                                   1/09/08
                                                   Cause No.      rYO(nZ2f
                                                                  \                            \t--
THE STATE OF TEXAS                                                             IN THE   ~ DISTRICT COURT
v.                                                                             COUNTY CRIMINAL COURT AT LAW No.


J f.6ecr reb':)                      , Defendant                               HARRIS COUNTY, TEXAS



          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*

I, judg~e trial court, certify this criminal case:
     rj       is not a plea-bargain case, and the defendant has the right of appeal. [or]
     D        is a plea-bargain case, but matters were raised by written motion filed and JFeJLnIkefcJfS tj!j, and
              not withdrawn or waived, and the defendant has the right of appeal. [or]       D~~[!~ Daniel
                                                                                                                "" . !ei ClerIc
     D        is a plea-bargain case, but the trial court has given permission to appeal, and ~s~ete.!1dant has the
              right of appeal. [or]                                                  TIme:_             lU1~
                                                                                                             H~
     D        is a plea-bargain case, and the defendant has NO right of appeal. [ormy                   ·Y. ,Clras
                                                                                             ~rrls COlJn'" T-~


     D        th                                                                      -------VD~Cp~~~·0~----__



Ju                                                                        Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. App. P. 68.2 I acknowledge that, ifI wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am curre tl)) living or ~hange in my current prison
unit. I understand that, because of appellate deadlines, if I fail 0 mely i~ my appellate attorney of any
change in my ad ress, I may lose the opportunity to file apr s pe ion for/ .scretionary review.
                                                                                           ~

                                                                                  /h~

Mailing Address: _ _ _ _ _ _ _ _ _ _ _ _ __                               State Bar of Texas ID number:         f9-0 7q~
Telephone number:                                                         Mailing Address:  (314 Tev4 S ~+
Fax number (if any):                                                      Telephone number: 61 3) Ce(Q~ .Q[j)C)

                                                                          Fax number (if any):Qri) ~2'2 q) 2.S 2...

• "A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of gUilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was gUilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (8) after getting the trial court's pennission to appeal." TEXAS RULES OF ApPELLATE PROCEDURE
25.2(a)(2).
                                  PAUPER'S OATH ON APPEAL

CAUSE NO.: (     L/ 0& 6'7                APPEAL CARD




                      The State of Texas

AI bu-+- [-eJ)'u,,$
             /I-~ -It!
      !(_ (tJ -If L
Date Notice
Of Appeal: "",L...I.__~_~
                        _ _..:....-....:/~_ _ _ _-

Presentation:                        Vol. _ _ Pg. _ _

Judgment:                            Vol.          Pg._ _

J.dgepresidi.~~
Court   Reporte~X
Court Reporter_ _ _ _ _ _ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ _ __



!:~= {}ht;tfG Li5~
Attorney             r(2            1'\
on Appeal_ _.....L._...;.'C/;;.....:::V;......._ _ _ _ _ __

                Appointed _ _ Hired          V




Companion Cases
Of Known),_ _ _ _ _ _ _ _ _ _ _ __

Amount of        Q         /d\
Appeal Bond--lo::::::o'-_·.wUV~;;;;;....._______

Appellant
Confined:

DateSubmitt~          iiiifltv?/f
To Appeal section.r:_--Il----tJr"""'?'l"--,~-_----
                                                       qqr
Deputy   Cle~                         ,     ----